Citation Nr: 0946461	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability evaluation higher than 30 percent 
for service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the disability evaluation assigned for 
the Veteran's migraine headaches from 10 to 30 percent 
effective April 27, 2005, the date on which he had submitted 
his claim for an increased evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required before 
proceeding to adjudicate the merits of the Veteran's claim.  

In the present case, the Veteran was afforded with a medical 
examination in July 2005 in connection with his claim.  
However, his representative has asserted that the Veteran's 
migraine headaches have worsened since the July 2005 VA 
medical examination.  See Appellant's Brief dated November 
24, 2009.  It is further observed that the VA examination was 
conducted more than four years ago and the most recent VA 
treatment records pertaining to the Veteran's treatment for 
headaches are dated in April 2005, three months before the 
examination.  

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the U.S. Court of Appeals for Veterans 
Claims has held that an appeal of an existing disability 
rating based on established entitlement to compensation 
requires consideration of the present level of disability and 
contemplates staged ratings when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a 
remand for a more contemporaneous medical examination to 
assess the current nature and extent of symptomatology 
associated with his service-connected migraine headaches is 
warranted in this case.  38 U.S.C.A. § 5103A (West 2002); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the 
Veteran's VA treatment records from April 2005 to the present 
should be obtained and associated with the claims folder on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records at the VAMC in Cheyenne, Wyoming, 
pertaining to any treatment the Veteran 
received for headaches from April 2005 to 
the present and associate them with the 
claims file.  The search should include 
any archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file and include a memorandum of 
unavailability, which documents all 
efforts at obtaining the evidence, in the 
record.  

2.  Thereafter, schedule the Veteran for 
an appropriate medical examination to 
determine the current level of severity of 
his migraine headache disability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

a.  Based on review of the claims 
folder and examination of the Veteran, 
the examiner should identify what 
symptoms the Veteran has manifested 
since April 2005 that are attributable 
to his service-connected migraine 
headache disability.  

b.  The examiner should specifically 
comment on the following: (1) the 
frequency of the Veteran's migraine 
attacks, (2) whether or not the 
migraine attacks are completely 
prostrating and prolonged, and (3) 
whether the migraine attacks are of 
such a severity as to be productive of 
severe economic inadaptability. 

c.  The examiner should distinguish to 
the extent possible between 
symptomatology resulting from the 
Veteran's service-connected migraine 
headache disability and any non-
service-connected disorders which may 
be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should so state 
in the examination report.

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

